
	
		I
		111th CONGRESS
		2d Session
		H. R. 5126
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal provisions of the Patient Protection and
		  Affordable Care Act relating to health savings accounts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Save Americans’ Health Care
			 Choices Act of 2010.
		2.Repeal of
			 additional tax from distributions from HSAs and MSAsSection 9004 of the Patient Protection and
			 Affordable Care Act is hereby repealed, and effective as of the date of the
			 enactment of such Act the provisions of the Internal Revenue Code of 1986
			 amended by such section are amended to read as such provisions would read if
			 such section had never been enacted.
		3.Repeal of
			 limitation on deductions making non-prescription drugs non-qualifying
			 distributions from tax-preferred accountsSection 9003 of the Patient Protection and
			 Affordable Care Act is hereby repealed, and effective as of the date of the
			 enactment of such Act the provisions of the Internal Revenue Code of 1986
			 amended by such section are amended to read as such provisions would read if
			 such section had never been enacted.
		4.Treatment of high
			 deductible health plans as qualified health plan under the Patient Protection
			 and Affordable Care ActSubparagraph (B) of section 1301(a)(1) of
			 the Patient Protection and Affordable Care Act is amended by inserting
			 or meets the requirements for a high deductible health plan under
			 section 223(c)(2) of the Internal Revenue Code of 1986 after
			 section 1302(a).
		5.Repeal of limitation
			 on health flexible spending arrangements under cafeteria plansSections 9005 and 10902 of the Patient
			 Protection and Affordable Care Act are hereby repealed, and effective as of the
			 date of the enactment of such Act the provisions of the Internal Revenue Code
			 of 1986 amended by such sections are amended to read as such provisions would
			 read if such sections had never been enacted.
		
